Citation Nr: 0021913	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of 
asbestos exposure (including asbestosis).

2.  Entitlement to service connection for facial nerve and 
muscle disabilities.

3.  Entitlement to a compensable evaluation for the residuals 
of shell fragment wound scars of the right jaw, back, right 
and left forearms, and left thigh.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to June 
1945.

In a decision of February 1997, the Board of Veterans' 
Appeals (Board) granted service connection for bilateral 
sensorineural hearing loss.  Accordingly, that issue, which 
was previously on appeal, is no longer before the Board.  At 
that same time, the Board REMANDED for additional development 
of the remaining issues on appeal.  The case is now, once 
more, before the Board for appellate review.

In a rating decision of March 1997, the Regional Office (RO) 
effectuated the Board's February 1997 decision, granting 
service connection (and a noncompensable evaluation) for 
bilateral sensorineural hearing loss.

In a rating decision of April 1998, the RO granted a 
10 percent evaluation for the veteran's service-connected 
bilateral sensorineural hearing loss.  In that same decision, 
the RO increased to 20 percent the veteran's prior 10 percent 
evaluation for the service-connected residuals of a shell 
fragment wound to the neck with traumatic cervical arthritis, 
and granted a 30 percent evaluation for service-connected 
anxiety disorder, which had previously been evaluated as 
10 percent disabling.

In correspondence of April 1998, the veteran stated that he 
agreed with the recent decision increasing his compensation 
for various service-connected disabilities.  He did, however, 
comment that he wished to continue his appeal "regarding 
evaluation of bilateral pes planus, secondary service 
connection for bilateral ankle disabilities, and service 
connection for the residuals of asbestos exposure."

In a rating decision of September 1999, the RO granted 
service connection (and respective 10 percent evaluations) 
for degenerative joint disease of the veteran's right and 
left ankles.

In a Department of Veterans Affairs (VA) Form 9 dated in 
November 1999, the veteran indicated that he had read the 
statement of the case and any supplemental statements of the 
case which he had received, and that he was "only appealing" 
the issues of service connection for the residuals of 
asbestos exposure, bilateral hearing loss, and facial nerve 
and muscle disabilities, and an increased (compensable) 
evaluation for shell fragment wound scars involving the right 
jaw, back, right and left forearm, and left thigh.  Inasmuch 
as service connection had previously been granted for 
bilateral sensorineural hearing loss, the veteran was, in 
effect, continuing his appeal only as to the issues of 
service connection for the residuals of asbestos exposure and 
facial nerve and muscle disabilities, as well as an increased 
evaluation for shell fragment wound scars of the right jaw, 
back, right and left forearm, and left thigh.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran does not currently suffer from residuals of asbestos 
exposure (including asbestosis).

2.  The preponderance of the evidence reflects that the 
veteran does not currently suffer from facial nerve and 
muscle disabilities which are related to his active military 
service.

3.  The veteran's service-connected shell fragment wound 
scars involving the right jaw, back, right and left forearm, 
and left thigh are not tender or painful on objective 
demonstration, or productive of any limitation of function of 
the body part affected.


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure (including asbestosis) 
were not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).

2.  Facial nerve and muscle disabilities were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).

3.  An increased (compensable) evaluation for shell fragment 
wound scars involving the right jaw, back, right and left 
forearm, and left thigh is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, Codes, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran entered military service in 
December 1940.  Service medical records discloses that the 
veteran was hospitalized for pneumonia during January and 
February 1941.  In March 1943 he sustained multiple shell 
fragments wounds, including a small penetrating wound to the 
right jaw and a wound to the lower right chest.  X-rays of 
his chest taken in April 1943 revealed a fracture of the 10th 
rib, right side, laterally; there was an area of increased 
density in the right lower lobe, part of which was due to 
pleural thickening; there was also a pneumothorax present, 
with slight compression of both upper and lower lobes on the 
right side.  In September 1943 he was seen for "infected 
face."  Cellulitis, right temporal area, acute, moderately 
severe, suppurative, cause undetermined, and abscess, right 
temporal area secondary to the cellulitis, were diagnosed and 
the veteran underwent incision and drainage of the abscess in 
October 1943.  At the time of the veteran's service 
separation examination in June 1945, his lungs were within 
normal limits, and a chest X-ray was negative.  That same 
examination showed no evidence of any facial nerve or muscle 
disabilities, and no pertinent diagnoses were noted.

VA medical examinations conducted in December 1949, May 1968, 
August 1972, and May 1973 were negative for history, 
complaints, or abnormal findings indicative of the presence 
of facial nerve or muscle disabilities, or any residuals of 
asbestos exposure.

VA examination in December 1949 revealed two 1/4-inch circular 
scars on the right side of the neck in the occipital area.  
These scars were well healed and nontender.  Range of motion 
of the neck was normal.  On the angle of the right side of 
the jaw was a superficial shrapnel scar that measured 1/2 inch 
by 1/4 inch.  He scar was nontender, nonadherent, and 
nondisfiguring.  At the level of the 10th dorsal vertebra, 4 
3/4 inches to the right of the spinal column, was a scar 
measuring one inch by 1/2 inch.  The scar was neither adherent 
nor depressed.  Six inches from the right posterior axillary 
line was a shrapnel scar measuring 5/8 inch by 1/4 inch.  
Examination of the respiratory system was considered to be 
within normal limits.  Chest X-ray showed that the lung 
fields were clear, and there was a retained foreign body in 
line with the mid-portion of the body of D11.

VA examination in May 1968 was negative as to chest 
asymmetry, and expansion was full, equal, and symmetrical.  
X-ray impressions included no active disease process 
identifiable in the chest.

Private radiographic studies of the veteran's chest conducted 
in September 1973 yielded a clinical impression of moderate 
eventration of both diaphragms anteriorly.  (Eventration of 
the diaphragm is defined in STEDMAN'S MEDICAL DICTIONARY, 
26th Edition, as extreme elevation of a half or part of the 
diaphragm, which is usually atopic and abnormally thin.)

At the time of a period of VA hospitalization during the 
months of November and December 1973, the veteran complained 
of pain on the right side of his face, and in his right eye 
and right ear, which began "around 1968."  A neurological 
evaluation conducted at that time was negative for the 
presence of either neuropathy or neurological disease, and no 
pertinent diagnosis was noted.

VA outpatient treatment records covering the period from 
January 1974 to November 1976 show treatment during that time 
for facial numbness.  In early January 1976, the veteran 
presented complaints of numbness on the right side of his 
face, and in his upper extremities.  Approximately two months 
later, the veteran stated that he had experienced swelling on 
the right side of his face.  In July 1976, the veteran 
complained of "paresthesias and numbness" on the right side 
of his face.  On none of these occasions was any pertinent 
diagnosis noted.

In November 1976, a VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran 
complained of swelling, as well as pain and numbness on the 
right side of his face.  On physical examination, there was 
some "puffiness" present on the veteran's right cheek.  
Radiographic studies of the veteran's chest conducted in 
conjunction with his orthopedic examination showed a mild 
eventration of the mid right hemidiaphragm.  Additionally 
noted were certain "calcific residua" of previous 
granulomatous disease, with calcific densities throughout 
both lung fields and the hila.  No pertinent diagnoses were 
noted.

On VA ear, nose, and throat evaluation in March 1977, the 
veteran complained of swelling on the right side of his face 
and neck, as well as some "soreness" of the right side of his 
face.  Physical examination revealed no masses, swelling, or 
tenderness of the veteran's neck.  The pertinent diagnosis 
was right-sided facial pain and swelling.

During the course of VA outpatient treatment in early May 
1977, the veteran complained of intermittent swelling and 
soreness of the right side of his face.  Physical examination 
revealed no evidence of any swelling, and cranial nerve VII 
was intact.  The veteran's external auditory canals were 
clear and his tympanic membranes intact.  The clinical 
impression was right facial pain and swelling.

Approximately two weeks later, the veteran was once again 
seen for complaints of pain in the area of his right 
temporomandibular joint.  Reportedly, in 1943, the veteran 
had been struck in the face with shrapnel, and had 
experienced some form of pain ever since.  Physical 
examination of the muscles of the veteran's head and face 
revealed pain in the musculature of the right side of the 
face consistent with temporomandibular joint syndrome.  
Additionally noted was a loss of vertical dimension of the 
veteran's occlusion.  The clinical impression was 
temporomandibular joint syndrome caused by an old injury to 
the face and a loss of posterior occlusion.

In a VA outpatient treatment record dated in late June 1990, 
it was noted that the veteran was requesting "disability 
extension," and an explanation of an October 1989 chest X-ray 
suspicious for asbestosis.  At the time of evaluation, the 
veteran stated that he was "unaware of any asbestos exposure" 
while serving in the Army Combat Infantry. While he sometimes 
experienced trouble breathing, he had experienced no cough or 
weight loss.  On physical examination, the veteran's lungs 
were clear.  The clinical assessment was possible asbestosis 
from an October 1989 chest X-ray.  It was, however, noted 
that previous X-rays had not commented on pleural plaques, 
and that the veteran was asymptomatic and a nonsmoker.

On VA pulmonary evaluation in late October 1990, it was noted 
that the veteran had smoked one-half pack per day for 
15 years, but that he had not smoked for approximately 
30 years.  The veteran gave a history of asbestos exposure 
while on board amphibious ships in the Army.  He further 
noted that he had experienced no exposure to asbestos in his 
civilian occupation.  On physical examination, the veteran's 
lungs were clear to auscultation.  There was no evidence of 
any rales or rhonchi, nor was there any clubbing or edema.  A 
chest X-ray conducted as part of the veteran's pulmonary 
evaluation reportedly showed evidence of pleural plaques and 
fibrosis.  The clinical assessment was history of asbestosis, 
stable, with minimal infiltrates versus previous chronic 
congestive heart failure.

VA radiographic studies of the veteran's chest conducted in 
March 1992 showed evidence of old granulomatous disease with 
calcified left hilar nodes, as well as calcific plaques on 
the veteran's left hemidiaphragm, suggestive of prior 
asbestos exposure, and eventration of the right 
hemidiaphragm.

During the course of VA computerized axial tomography of the 
abdomen and pelvis conducted in early April 1992, there was 
noted a conglomerate calcification along the right 
hemidiaphragm near the posterior dome of the liver.  In the 
opinion of the examiner, it was "unclear" whether this was 
related to an abnormal process within the dome of the liver 
or "diaphragmatic calcification such as might be associated 
with prior asbestos exposure, or prior inflammatory disease."  
On subsequent VA computerized axial tomography of the abdomen 
conducted in early August 1993, there were noted a number of 
calcific densities in the right lower lung which presumably 
represented calcified pleural plaques.  Additionally noted 
were several regions of pleural thickening at the right lung 
base, which "raised the possibility of prior asbestosis 
exposure."

In early September 1994, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of multiple shrapnel injuries in his extremities and 
back.  Physical examination revealed no evidence of swelling 
in the veteran's face.  Examination of the veteran's lungs 
was within normal limits, with normal breadth sounds, no 
rales or rhonchi, and no wheezing.  Examination of the 
veteran's extremities revealed normal peripheral pulses and 
no edema.  There was no evidence of swelling of the veteran's 
joints, and the veteran's feet, ankles, knees, shoulders, 
elbows, and hands revealed a full range of motion.  Further 
examination revealed several small scars on the veteran's 
back and extremities secondary to shrapnel injuries, which 
were well healed and nonsymptomatic.  At the time of 
examination, a neurological evaluation was entirely within 
normal limits.  The pertinent diagnosis was history of 
asbestosis as seen by previous X-rays (pleural plaques).

During the course of a VA psychiatric examination in 
September 1994, the veteran complained that his face was 
"constantly swollen" and painful, and that he had previously 
been diagnosed with facial neuralgia.

In mid-September 1994, a VA ear, nose, and throat examination 
was accomplished.  At the time of examination, the veteran 
complained of periodic  swelling of his right ear and face.  
The veteran stated that, during the war, he had experienced 
shrapnel wounds in several locations, including his right 
pinna, and that this "may have contributed" to the periodic 
swelling of his face.  On physical examination, the veteran's 
right auricle was within normal limits with the exception of 
some scarring and deficiency of cartilage at the tip of the 
right pinna.  The left auricle was within normal limits, and 
there was no evidence of any masses.

On VA physical examination in early April 1997, the veteran 
complained of a prior wound on the right side of his neck.  
According to the veteran, this "wound" resulted in an 
inability to fully rotate his head and neck, as well as 
"sharp pain" on extension of his head and neck.  In reference 
to his left thigh wound, the veteran stated that he was 
unable to kneel due to weakness in his left leg.  He further 
stated that both forearms had been penetrated by shell 
fragments, and that, while the left arm was asymptomatic, his 
right arm would periodically "swell and ache," becoming more 
sore with repetitive activity.  On physical examination, 
there was a normal range of motion of the veteran's 
shoulders, elbows, and wrists.  Muscle testing of the 
forearms showed good grade on the right and normal grade on 
the left.  Muscle testing of the thighs showed normal on the 
right and good on the left.  There were no signs of reflex 
abnormalities in the upper or lower extremities, and no 
evidence of tissue loss in the jaw, right side of the neck, 
either forearm, right posterior chest, or left hamstring 
area.  At the time of evaluation, no scar could be located in 
the veteran's right jaw area.  There was a scar in the 
supraclavicular area of the right shoulder measuring 
approximately 2 inches, but no scar could be located over the 
veteran's right forearm.  There was a 3-inch scar of the 
posterior left thigh, but no evidence of any adhesions or 
damage to tendons.  At the time of evaluation, there was no 
evidence of damage to any of the veteran's bones, joints, or 
nerves.  Strength testing revealed less than normal but good 
strength of the right upper and left lower extremities.  At 
the time of evaluation, there was no evidence of pain or any 
muscle hernia.

Radiographic studies conducted as part of the veteran's 
examination showed no evidence of any abnormality of the left 
tibia or fibula.  There was no evidence of any abnormality of 
the left femur, and no metallic fragments were noted.  At the 
time of evaluation, radiographic studies demonstrated the 
presence of a small fragment in the veteran's right proximal 
forearm.

In the opinion of the examiner, there were present a number 
of linear well-healed wounds in the area of the veteran's 
right posterior thorax and left thigh.  The color of these 
wounds had faded to a "light white."  There was no evidence 
of any depth or retraction, or of any keloid formation, 
adherence or herniation, nor was there evidence of 
inflammation, swelling, depression, vascular interruption or 
ulceration.  The veteran's scars were not tender or painful, 
and there were no cosmetic ill effects noted.  The parts 
affected, namely the veteran's right forearm and left thigh, 
demonstrated only slight weakness in the testing of the major 
muscle groups.

Noted at the time of examination was that the veteran's 
primary complaint consisted of pain with weakness upon 
repetitive activity, equivalent to fatigue.  In the opinion 
of the examiner, the veteran's right upper extremity showed 
no evidence of atrophy.

Following VA pulmonary function testing in April 1997, it was 
noted that the veteran's spirometry was within normal limits, 
though suboptimal due to "inconsistent patient effort."

On VA outpatient pulmonary evaluation in early April 1997, 
the veteran gave a history of coronary artery disease.  Noted 
at the time was that the veteran had been referred for a 
compensation and pension examination for pulmonary 
asbestosis.  The veteran's history was positive for dyspnea 
on exertion.  Reportedly, the veteran experienced an 
occasional dry cough, but no hemoptysis, and no weight loss.  
On physical examination, the veteran's lungs were clear to 
auscultation.  The veteran's heart displayed a regular rate 
and rhythm, and his extremities showed no clubbing.  
Reportedly, radiographic studies conducted during the period 
from 1993 to 1996 showed evidence of pleural plaques 
consistent with a history of past asbestos exposure.  The 
clinical impression was pleural plaques consistent with 
asbestos exposure.

On VA pulmonary function testing in October 1997, it was 
noted that the veteran's spirometry was within normal limits.  
Following administration of Metaproterenol by inhalation, 
there was no significant improvement in the veteran's FEV1 or 
FVC.  The veteran's lung volumes were within normal limits, 
though the diffusing capacity for carbon monoxide was mildly 
reduced.  Reportedly, this reduced diffusing capacity for 
carbon monoxide, when taken in conjunction with normal 
spirometry, suggested that anemia, pulmonary vascular 
disease, or interstitial lung disease was present.

In mid-June 1998, a VA pulmonary evaluation was accomplished.  
At the time of examination, the veteran stated that he had 
smoked 1/2 to 1 pack of cigarettes per day for 18 years, but 
had quit smoking 35 years ago.  Additional history included 
coronary artery disease, with a myocardial infarction in 
1980.  Reportedly, the veteran had been exposed to asbestos 
"for many years."  According to the veteran, this exposure 
occurred while on board ship during World War II for more 
than 100 days.  The veteran stated that, in 1968, he had been 
told that he had "asbestosis."  The veteran further commented 
that he had suffered a chronic dry cough for many years, and 
experienced shortness of breath on exertion.  Currently, he 
was able to walk only 3 to 4 blocks.  The veteran denied any 
problems with weight loss, and stated that he had recently 
been gaining weight.  Reportedly, pulmonary function testing 
in October 1997 had showed only a minimal decrease in DLCO.

On physical examination, the veteran's lungs were clear to 
auscultation, with no rales, wheezes or rhonchi.  The 
veteran's extremities showed no evidence of any edema or 
clubbing.  Reportedly, a chest X-ray in 1994 had revealed 
evidence of "pleural plaques."  The clinical assessment was 
questionable history of asbestos exposure.  While the pleural 
plaques noted on chest X-ray were consistent with a history 
of asbestos exposure, in the opinion of the examiner, the 
presence of such plaques and a history of such exposure "did 
not mean pulmonary asbestosis," especially when considered in 
light of the veteran's chest X-ray in 1994, normal pulmonary 
function testing in October 1997, and only minimally 
decreased DLCO.  (Noted at the time of examination was that 
the veteran's DLCO was within normal limits when corrected 
for alveolar ventilation.)  In the opinion of the examiner, 
it was "unlikely" that the veteran had pulmonary asbestosis.  
Rather, the veteran's shortness of breath on exertion might 
be related to his underlying cardiac disease.


Legal Criteria.  The threshold question which must be 
resolved is whether the veteran's claims are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim involving service connection to be well 
grounded, there must be competent evidence of current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 2nd 
and 3rd elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1998) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

The veteran served in combat.  The provisions of 38 U.S.C.A. 
§ 1154(b) provides that ch service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, § 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for demonstrating present disability or a nexus 
between present disability and some remote injury or disease 
of active service.  See Kessel v. West, 13 Vet. App. 9 
(1999).


Analysis.  In the case at hand, the veteran argues that he 
currently suffers from certain residuals of asbestos 
exposure, including "asbestosis," incurred as a result of his 
active military service.  More specifically, it is argued 
that, while serving in the United States Army during World 
War II, he was, on occasion, a "passenger" in various naval 
vessels, where he was exposed to asbestos.  In that regard, 
there presently exist no specific statutory or regulatory 
guidelines regarding claims for service connection for 
asbestos-related disease.  Rather, the VA has issued certain 
procedures on asbestos-related diseases which provide 
guidelines for use in the consideration of compensation 
claims based on exposure to asbestos.  See VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.68 (September 21, 1992) 
[formerly Department of Veterans Benefits (DVB) Circular 21-
88-8, Asbestos-Related Disease (May 11, 1988)]; see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service or post service evidence 
of occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.  As always, the 
reasonable doubt doctrine is for consideration in such 
claims.  In McGinty, the United States Court of Appeals for 
Veterans Claims (Court) also indicated that, while the 
veteran, as a layperson, is not competent to testify as to 
the cause of his disease, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty, 4 Vet. App. 
At 432 (1993).

On various occasions subsequent to the veteran's discharge 
from service, there were noted certain "pleural plaques" 
which were described as "consistent" with exposure to 
asbestos.  In view of the veteran's reported exposure to 
asbestos in service and the above noted clinical findings, 
the Board finds that the veteran's claim is well grounded.

Service medical records are negative for any evidence 
whatsoever of asbestos exposure, or any chronic pathology of 
the veteran's lungs or respiratory system.  While in 1941, 
during the veteran's period of active service, he received a 
diagnosis of and treatment for pneumonia, this episode was 
acute and transitory in nature, and resolved without residual 
disability.  The wounds he sustained in March 1943 included a 
penetrating wound to the lower right chest and X-rays in 
April 1943 revealed not only a fracture of the 10th rib, but 
also an area of increased density in the right lower lobe, 
part of which was due to pleural thickening as well as a 
pneumothorax with slight compression of both upper and lower 
lobes on the right side.  However, at the time of the 
veteran's service separation examination in June 1945, his 
lungs (including radiographic studies) were within normal 
limits and no pertinent diagnosis was noted.  The earliest 
clinical indication of the presence of chronic lung pathology 
is revealed by VA radiographic studies of the veteran's chest 
conducted during the course of an orthopedic examination in 
November 1976, which studies noted the presence of calcific 
residua of previous granulomatous disease, accompanied by 
calcific densities throughout both lung fields and the hila.  
Of some significance is the fact that, at the time of such 
studies, the veteran received no diagnosis relative to his 
lungs, or to exposure to asbestos.

Pertinent evidence is to the effect that, while in service, 
the veteran served not with the United States Navy, but with 
the Army, and, as such, would presumably have experienced 
minimal, if any, exposure to shipboard asbestos.  Indeed, the 
veteran himself, when questioned in June 1990, stated that he 
served with "the Army Combat Infantry," and was "unaware of 
any asbestos exposure."

On VA pulmonary evaluation in April 1997, an impression of 
pleural plaques consistent with exposure to asbestos was 
given.  On VA pulmonary evaluation in June 1998 it was noted 
that the veteran reported that he had been exposed to 
asbestos during World War II and that he had been told that 
he had asbestosis.  The examiner noted that pleural plaques 
noted on chest X-ray were "consistent with a history of 
asbestos exposure."  However, the examiner further noted at 
that time that the presence of such plaques, even given a 
history of asbestos exposure, did not necessarily mean 
pulmonary asbestosis (emphasis added).  Rather, based on the 
veteran's 1994 chest X-rays, and his normal pulmonary 
function tests in 1997, the examiner concluded that it was 
"unlikely" that the veteran had pulmonary asbestosis.  

The Board finds that the opinion of the physician who 
examined the veteran in June 1998 and reviewed the past 
medical records to be extremely probative in this case.  In 
the opinion of the Board, the preponderance of the evidence 
reflects that the veteran does not currently suffer from 
residuals of asbestos exposure (including asbestosis).  
Inasmuch as the Board has determined that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for residuals of asbestos exposure, the 
reasonable doubt doctrine is not for application and the 
claim must be denied.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Turning to the issue of service connection for chronic facial 
nerve and muscle disabilities, the Board finds that in-
service findings of a wound to the right jaw followed by 
cellulitis and an abscess in the right temporal area, as well 
as the post-service complaints of right facial pain and 
swelling, coupled with the 1977 clinical impression which 
related the post-service symptoms to an old injury, are 
sufficient to establish a well-grounded claim of entitlement 
to service connection for facial nerve and muscle 
disabilities.

The record reflects that the veteran sustained a small 
penetrating wound to the right jaw in March 1943 and was 
treated for cellulitis and an abscess in the right temporal 
area in September and October 1943.  However, the service 
medical records, including the veteran's service separation 
examination of June 1945, are entirely negative for facial 
nerve or facial muscle disabilities.  On a number of 
occasions beginning in December 1973 and thereafter, he 
received treatment for facial pain and swelling.  When 
evaluated in December 1973, no neuropathy or neurological 
disease was found.  In 1977, the veteran was seen for right 
temporomandibular joint pain and an impression of 
temporomandibular joint syndrome caused by an old injury to 
the face and a loss of posterior occlusion was given.  On a 
psychiatric examination in 1994, the veteran reported that 
his face was constantly swollen and painful and it was 
reported that he had been diagnosed with facial neuralgia.  
However, VA orthopedic and neurologic examination in 1994 
revealed no evidence of swelling in the veteran's face and 
neurological evaluation was entirely within normal limits.  
An ear diseases examination in 1994 resulted in no pertinent 
diagnosis.  Likewise, VA examination in April 1997 was 
negative for facial nerve or facial muscle disability.  The 
examiner noted that no scar could be located in the veteran's 
right jaw.

In the opinion of the Board the preponderance of the evidence 
reflects that the veteran does not currently suffer from 
facial nerve and muscle disabilities which are related to his 
active military service.  Significantly, at the time of the 
veteran's in-service shrapnel injuries, there was no 
indication that he had suffered any facial nerve or muscle 
damage.  Nor is it presently demonstrated that the veteran 
suffers from chronic facial nerve or muscle pathology which 
is in any way related to his active service.  The 
temporomandibular joint syndrome noted in 1977 has not again 
been identified.  No facial nerve or muscle disability has 
been shown to be the result of or aggravated by a service-
connected disability or disabilities  38 C.F.R. § 3.310(a) 
(1999); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Inasmuch as the Board has determined that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for facial nerve and muscle 
disabilities, the reasonable doubt doctrine is not for 
application and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, turning to the issue of an increased evaluation for 
various shell fragment wound scars involving the right jaw, 
back, right and left forearm, and left thigh, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991& Supp. 1999); 38 C.F.R. Part 4 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the case at hand, a review of the records discloses that, 
while in service, the veteran received shrapnel wounds to 
various parts of his body, specifically, the right jaw, back, 
right and left forearm, and left thigh.  However, as of the 
time of a VA medical examination in April 1997, muscle 
testing of the veteran's forearms was "good" on the right, 
and "normal" on the left.  In similar fashion, muscle testing 
of the veteran's left thigh was described as "good."  There 
was no evidence of tissue loss in either jaw or forearm, or 
in the left hamstring area.  At the time of examination, no 
scar could be located in the right jaw area.  There was no 
evidence of adhesions or damage to tendons, nor of any damage 
to bones, joints, or nerves.  The wound in the veteran's left 
thigh was described as well healed, with a color which had 
faded "to a light white."  Further examination showed no 
evidence of depth or retraction, nor of any keloid formation, 
adherence, or herniation.  There was no evidence of 
inflammation, swelling, depression, vascular interruption, or 
ulceration, and the veteran's scars were neither tender nor 
painful.  In the opinion of the examiner, the veteran 
suffered "no cosmetic ill effects" from his scars.  The parts 
affected, namely the right forearm and left thigh, 
demonstrated only slight weakness in testing of the major 
muscle groups.

The Board notes that, in order to warrant a compensable 
evaluation for the scars in question, there must be 
demonstrated the presence of tenderness and/or pain on 
objective demonstration or, in the alternative, some 
limitation of function of the body part affected.  See 
38 C.F.R. Part 4, Codes 7804, 7805 (1999).  However, as is 
clear from the above, the veteran's service-connected shell 
fragment wound scars do not meet these requirements.  More 
specifically, the veteran's scars are neither tender nor 
painful.  Muscle strength in the areas affected has been 
described as at a minimum, "good," with no demonstrable 
impairment of the veteran's jaw, back, right or left forearm, 
or left thigh attributable to his service-connected scars.  
Based on such findings, the Board is of the opinion that the 
noncompensable evaluation currently in effect for the 
veteran's service-connected shell fragment wound scars is 
appropriate, and that an increased rating is not warranted.


ORDER

Service connection for the residuals of asbestos exposure, 
including asbestosis, is denied.

Service connection for facial nerve and muscle disabilities 
is denied.

An increased evaluation for shell fragment wound scars 
involving the right jaw, back, right and left forearm, and 
left thigh is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 
- 14 -

- 1 -


